DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3 and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (US PG Pub. No. 2003/0030764).
Regarding Claims 1-2, Lee discloses, at least in figure 22:  A lighting fixture (It is a backlight for an LCD, as shown in fig. 12) comprising: a light emitting module (fig. 22, ¶ [0164]) comprising a light emitting surface (120, ¶ [0163]); a first brightness enhancement component  (172, ¶ [0164]) disposed on the light emitting surface (120) and corresponding to a first light emitting area of the light emitting module (it is the light output surface), the first brightness enhancement component (172) concentrating light emitted from the first light emitting area (¶ [0163], line 1) with respect to a first plane, the first plane being defined by a first axis (light comes from the lamp 620 on the long side see fig. 12) and a first direction perpendicular to the first brightness enhancement component  (172, the optical axis of 620 would be orthogonal to direction of the prisms of 172); and a second brightness enhancement component (194, ¶ [0164) disposed on the light emitting surface (120) and corresponding to a second light emitting area of the Claim 2).  
Regarding Claim 3, Lee discloses in figure 22: wherein the first brightness enhancement component (172) comprises a plurality of first optical structures (prisms, ¶ [0151), the first optical structures (prisms) are arranged side by side and parallel to the first axis, the second brightness enhancement component comprises a plurality of second optical structures (prisms), and the second optical structures are arranged side by side and parallel to the second axis.  
Regarding Claims 9-10. Lee discloses, at least in figure 22: a lighting fixture (backlight for an LCD) comprising: Page 12 of 16a light emitting module (fig. 22) comprising a light emitting surface (120); a first brightness enhancement component (172) disposed on the light emitting surface (120) and corresponding to a first light emitting area of the light emitting module, the first brightness enhancement component (172) comprising a plurality of first optical structures (prisms), the first optical structures (prisms) being arranged side by side and parallel to a first axis to concentrate light emitted from the first light emitting area; and a second brightness enhancement component (194) disposed on the light emitting surface (120) and corresponding to a second light emitting area of the light emitting module, the second brightness enhancement claim 10).  
-----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoo et al (Korean Pub. No. KR2008/0057647, English machine translation attached).
Regarding Claim 15, Yoo discloses: A lighting fixture (title, backlight) comprising: a light emitting module (130, LGP, pg.5, just below middle) comprising a light emitting surface (top of 130), the light emitting surface being a rectangle (see fig. 3); a first brightness enhancement component (142, pg. 8, line 8. Page 6, center discloses the prisms improve brightness uniformity. Also this is what applicant uses. ) being a sheet (fig.3) attached on the light emitting surface (of 130, everything in fig. 12 goes together), the first brightness enhancement component (142) concentrating light emitted from the light emitting surface (of 130) with respect to a first plane, the first plane being defined by a first axis and a first direction perpendicular to the first 
	Examiner note: Claim 15 does not require that the second and third light emitting areas are on either side of the first light emitting area as is required in claims 4 and 11 or the first and second light emitting areas of claims 1 and 9.
Therefore, the stacked prism sheets of Yoo (which have only one light emitting area) are relevant to claim 15.
-----------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (764) in view of Carruthers (US PG Pub. No. 2011/0310616).
Regarding Claims 8 and 14, Lee discloses in figure 12: wherein the light emitting module further comprises a light guide plate (700, ¶ [0080]) and a light emitting unit (620, ¶ [0114]}, the light emitting unit is disposed at a side of the light guide plate (700), and the light guide plate provides the light emitting surface (120, ¶ [0079]).  
Lee fails to disclose a plurality of light emitting units. 
Carruthers teaches in paragraph [0002] replacing fluorescent and incandescent lamp bulbs with LEDs (plural) because of their higher efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the lamp of Lee with multiple light emitting diodes, as taught by Carruthers to obtain a higher efficiency of light emission.

-----------------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 4-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 4 and 11, and specifically comprising the limitation of “ the second brightness enhancement component and the third brightness enhancement component being located at opposite sides of the first brightness enhancement component, and the second light emitting area and the third light emitting area being located at opposite sides of the first light emitting area” including the remaining limitations.  
Claims 5-6 and 12 are allowable because of their dependencies on claims 4 and 11, respectively.
Regarding Claims 7 and 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 7 and 13, and specifically comprising the limitation of “, further comprising a light head, the light emitting module being disposed in the light head, the light head being in a curved shape, such that the light emitting surface is in a curved shape corresponding to the light head, wherein the first brightness enhancement component and the second brightness enhancement component are sheets attached on the light emitting surface” including the remaining limitations..  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879